MeMILLIAN, Circuit Judge,
dissenting.
I respectfully dissent from this court’s denial of the suggestion for rehearing en banc.
Plaintiffs challenge the City of St. Louis’ 1990 redistricting map for aldermanic wards as violative of § 2 of the Voting Rights Act and the Constitution. The district court granted defendants’ motion for summary judgment and this court summarily affirmed. This case raises important legal and factual issues under the Voting Rights Act. In my view, genuine issues of material fact exist making this case wholly unsuited for summary judgment. The district court gave no consideration to, and made no findings concerning, serious allegations and evidence of a violation of § 2 of the Voting Rights Act. In particular, I believe the district court should have made detailed findings regarding whether the City of St. Louis intentionally created its aldermanic districts to dilute black voting strength in violation of Section 2. “Plaintiffs must demonstrate that, under the totality of the circumstances, the devices result in unequal access to the electoral process.” Thornburg v. Gingles, 478 U.S. 30, 46 (1986). The district court and the panel deprived plaintiffs of such an opportunity.